An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Goetz on 5/16/2022. 
The application has been amended as follows: 

Specification, Page 1, below The Title, enter:                                                                            - This application is a 371 of PCT/JP2018/037435 filed 05 October 2018 - .

Claim 16 is amended to recite:                                                                                                   - 16.    (Currently amended) A method for producing a titanium oxide composite fiber recited in claim 2,                                                                                                                           the method comprising the steps of:                                                                                            adding titanium oxide to slurry containing the fiber, and                                                               generating the titanium oxide composite fiber by synthesizing the inorganic binder in the slurry to which the titanium oxide has been added,                                                                                  the inorganic binder being hydrotalcite,                                                                                             at least part of the inorganic binder containing an inorganic salt containing: at least one metal selected from magnesium, zinc, barium and aluminum - .

Claim 22 is amended to recite:                                                                                            - 22.    (Currently amended) A method for producing a titanium oxide composite fiber recited in claim 3,                                                                                                                        the method comprising the steps of:                                                                                             adding titanium oxide to slurry containing the fiber, and                                                         generating the titanium oxide composite fiber by synthesizing the inorganic binder in the slurry to which the titanium oxide has been added,                                                                           the inorganic binder being hydrotalcite,
at least part of the inorganic binder containing an inorganic salt containing: at least one metal selected from magnesium, zinc, barium and aluminum - .

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose:   
a titanium oxide composite fiber of structure that includes an inorganic binder, an inorganic salt of a metal selected from aluminum, magnesium, zinc and barium    (claims 2, 3); a paper that includes a titanium oxide composite fiber of claim 2      (claims 8, 14); a method for producing a titanium oxide composite fiber of structure that includes an inorganic binder, an inorganic salt of a metal selected from aluminum, magnesium, zinc and barium (claim 10); a method for producing a titanium oxide composite fiber of claim 2 per steps claimed (claim 16); a method for producing a paper per steps including impregnating a base sheet that includes a titanium oxide composite fiber of claim 2 (claim 17); a paper sheet that includes a titanium oxide composite fiber of claim 3 (claims 20, 21); a method for producing a titanium oxide composite fiber of claim 3 per steps claimed (claim 22); a method for producing a paper per steps including impregnating a base sheet that includes a titanium oxide composite fiber of claim 3 (claim 23).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.   



/MARK HALPERN/Primary Examiner, Art Unit 1748